711 N.W.2d 746 (2006)
474 Mich. 1112
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Johnny R. THACKER, Defendant-Appellant.
Docket No. 129232, COA No. 262435.
Supreme Court of Michigan.
April 13, 2006.
On order of the Court, the application for leave to appeal the June 2, 2005 order of the Court of Appeals is considered, and *747 it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.
CAVANAGH, J., would remand this case to the Court of Appeals as on leave granted.
KELLY, J., would reverse the circuit court ruling and reinstate the district court ruling.